                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


ALBIN MELI;
CHARLIE MELI;
JEREMIE MELI;

       PLAINTIFFS

vs.

CITY OF BURLINGTON, VERMONT;                    Civil Action
                                                No. 2:19-CV-71
BRANDON DEL POZO,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS CHIEF OF POLICE FOR
THE CITY OF BURLINGTON, VERMONT;

JASON BELLAVANCE,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR
THE CITY OF BURLINGTON, VERMONT;

CORY CAMPBELL,
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITY AS A POLICE OFFICER FOR
THE CITY OF BURLINGTON, VERMONT;

DEFENDANTS


        DISCOVERY STIPULATION AND CONFIDENTIALITY AGREEMENT

       NOW COMES Evan Chadwick, Esq., attorney for the above named Plaintiffs, and Pietro

Lynn, Esq., attorney for the above named Defendants, and STIPULATE AND AGREE to the

following:




                                                                                        1
       No later than March 1, 2020, Plaintiff’s Counsel shall provide to Defendant’s Counsel,

Plaintiff’s expert Dr. Tina Trudell’s raw data that shall include Dr. Trudell’s notes, billing

materials, scoring summaries, interpretive reports and testing materials generated in connection

with her evaluation of Plaintiff, Jeremie Meli. The parties agree that all raw data provided by Dr.

Trudell shall remain strictly confidential. Defendants Counsel shall not copy, transmit,

disseminate or distribute in any fashion the raw data provided by Dr. Trudell to any third parties

without the implied consent of Plaintiffs’ Counsel. Defense Counsel further agrees to destroy all

raw data provided by Dr. Trudell at the conclusion of the case.

       No later than April 1, 2020, Defendants shall depose Plaintiff, Jeremie Meli and

Plaintiff’s expert, Dr. Tina Trudell.

       No later than May 1, 2020, the parties shall participate in mediation with Attorney

Michael Marks.

       The parties agree to stay all further discovery until after mediation has been completed.

       If the parties do not resolve the case at mediation the parties shall, within 30 days of

mediation, enter into a revised Discovery Stipulation and Order or should new discovery

deadlines not be agreed to, jointly move for the Court to schedule a Discovery Conference

forthwith.

       DATED at Brattleboro, Vermont this 3rd day of February, 2020.

                                                              Respectfully submitted,
                                                              Attorney for Plaintiffs

                                                              S/Evan Chadwick
                                                              EVAN CHADWICK
                                                              136 High Street
                                                              Brattleboro, VT 05301
                                                              (802) 257-7161
                                                              evan@chadwicklawvt.com




                                                                                                     2
DATED at Burlington, Vermont this 3rd day of February, 2020.

                                                        Respectfully submitted,
                                                        Attorney for Defendants

                                                        S/ Pietro Lynn
                                                        PIETRO LYNN
                                                        76 St. Paul Street, Suite 400
                                                        Burlington, VT 05401
                                                        (802)-860-1500
                                                        plynn@lynnlawvt.com

SO ORDERED:



/s/ William K. Sessions III                             February 14, 2020
Judge                                                   Date




                                                                                        3
